EXHIBIT MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion contains forward-looking statements that are not limited to historical facts, but reflect our current beliefs, expectations or intentions regarding future events.All forward-looking statements involve risks and uncertainties that could cause actual results to differ materially from those in the forward-looking statements.For examples of those risks and uncertainties, see the cautionary statements contained in Item 1A of our 2008 Annual Report on Form 10-K."Risk Factors - Risk Factors Relating to the Company" and "Risk Factors - Risk Factors Relating to the Airline Industry."We undertake no obligation to publicly update or revise any forward-looking statements to reflect events or circumstances that may arise after the date of this report, except as required by applicable law.Hereinafter, the term "Continental," "we," "us," "our" and similar terms refer to Continental Airlines, Inc. and, unless the context indicates otherwise, its consolidated subsidiaries. As further discussed in Note 1 to our consolidated financial statements, our consolidated financial statements for each period presented, as well as the financial information in the following discussion, have been adjusted for the retrospective application of Financial Accounting Standards Board Staff Position No. APB 14-1, “Accounting for Convertible Debt Instruments That May Be Settled in Cash upon Conversion (Including Partial Cash Settlement),” and for certain reclassifications related to fuel and related taxes on flights operated for us by other operators under capacity purchase agreements.The financial information contained in the discussion below reflects only the adjustments described in Note 1 to our consolidated financial statements and does not reflect events occurring after February 18, 2009, the date of the original filing of our 2008 Annual Report on Form 10-K, or modify or update those disclosures that may have been affected by subsequent events. Overview We recorded a net loss of $586 million for the year ended December 31, 2008, as compared to net income of $439 million for the year ended December 31, 2007.Our net loss in 2008 was primarily the result of significantly higher fuel prices.Our results for both 2008 and 2007 were also affected by a number of special items, detailed below under "Results of Operations." 2008
